                  Case 1:16-cr-00387-JMF Document 432 Filed 09/11/20 Page 1 of 1




         KELLEY J. SHARKEY
          Attorney at Law                                              26 Court Street - Suite 2805
                                                                       Brooklyn, New York 11242
                                                                        Tel: (718) 858-8843
                                                                        Fax: (718) 875-0053



         Honorable Jesse M. Furman
         United States District Judge                                September 10, 2020
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                        Re: United States v. Jason Dones- Gonzalez 16 Cr. 387

         Dear Judge Furman:

                 We write to respectfully request that Mr. Dones-Gonzalez’ sentencing scheduled for
         September 30, 2020 be adjourned for thirty to sixty days, at time convenient to the Court and
         parties. Mr. Dones-Gonzalez does not consent to be sentenced by video. We recognize that
         in Court proceedings are underway in some courtrooms in the Southern District. However, it is
         also our understanding that defendants produced in Court are quarantined after their appearance.
         We would like to avoid such a harsh followup to our clients sentence proceeding. We anticipate
         that as our community becomes more proficient in dealing with Covid-19, incarcerated
         defendants may be returned directly to their units after routine court proceedings. Therefore, we
         respectfully request a brief adjournment in this matter. Government counsel do not object to this
         request.


                                                         Respectfully,
                                                                  /S/
Application GRANTED. Sentencing is hereby ADJOURNED Kelley J. Sharkey
to November 24, 2020, at 2:15 p.m. The Clerk of Court is George Goltzer
directed to terminate Doc. #241. SO ORDERED.             Ying Stafford
                                                         Attorneys for Jason Dones-Gonzalez




              September 11, 2020
